Title: 17th.
From: Adams, John Quincy
To: 


       Putnam called at our office this forenoon, and return’d Sullivan’s Lectures, which he borrow’d about a fortnight ago. I pass’d the evening till 9, with Little and Putnam at Thompson’s. We convers’d upon the subject of originality. Thompson opposed my sentiments upon that head, though, I believe he does not differ very widely from me.
       I told him I was fond of novelty in characters, and was even pleased with excentricity if it was not affected. I cannot bear your people, who have no characters at all. And yet I could name many young gentlemen, who being merely blest by nature with a good memory, and by art with diligence and application; bustle through the world, and even find people, who will call them men, of genius. These fellows will always secure the favour of their superiors by an hypocritical kind of modesty. They will treat their equals equivocally, and suit their conduct to circumstances: but from those whom they consider as their inferiors, they will claim the same veneration which they themselves pay to men from whom they have any thing to expect. I have sometimes been fatigued to death, with a coxcomb of this kind, in hearing him deal out for an half an hour together, a parcel of common place thoughts, with as much pomposity, as if he was all the time delivering aphorisms. And this he will do in the company of three or four women, who will all the time wonder at the immensity of his abilities. But of such an one, I can neither disguise nor conceal my contempt. His genius is imitation, and his skill is cunning. I had much rather see a person, who can invent, who can create, even though the production, should be more imperfect.
      